DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,915,094.   Although the claims at issue are not identical, they are not patentably distinct from each other because the currently pending claims are broader than the already allowed claims and written to the same subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2014/0257907 to Chen et al.
Referring to claims 1 and 8, Chen shows a controller for equipment that operate to provide heating or cooling to a building or campus (paragraph 0015 for example), the controller comprising:  a processing circuit configured to: obtain utility rate data indicating a price of one or more resources consumed by the equipment to serve the energy loads at each of a plurality of time steps of an optimization period (paragraph 0008, 0020:  “the resource supply monitor 104 also receives prices for the resources available from the second resource supply 130 for various periods of time.”); 
obtain an objective function that expresses a total monetary cost of operating the equipment over the optimization period as a function of the utility rate data and an amount of the one or more resources consumed by the equipment to serve the energy loads at each of the plurality of time steps (paragraphs 0046 and 0047 discuss the optimization problem for scheduling resources – “operational costs are minimized”); 
determine a relationship between resource consumption and load production of the equipment (paragraph 0049 – “By way of example, the optimization problem solver takes as input, the predicted resource supply available from the first resource supply 120 for a predetermined period of time, the predicted supply of cooling resources (such as, air, water, chemicals, etc.) during the predetermined period of time, the predicted demand for resources by critical workloads, the predicted demand for resources by non-critical workloads, and resource demand machine configuration information (such as, number of servers, server power consumption, server power capacity, etc.). Moreover, the optimization problem solver generates a detailed capacity schedule that includes, for instance, when each of the non-critical workloads is to run and the resource allocation for each of the non-critical workloads at each predetermined period of time. In addition, or alternatively, the optimization problem solver generates a breakdown of resource use, such as, resource usage by critical workloads, resource usage by non-critical workloads, and resource usage by cooling systems, as well as, the allocation of resources to be used from the first resource supply 120 and the second resource supply 130.”);
optimize the objective function over the optimization subject to a constraint based on the relationship between the resource consumption and the load production of the equipment to determine a distribution of the load production across the equipment at each of the plurality of time steps (paragraphs 0016, 0022-0024 – facility manager controlling “capacity scheduling operation”); and operate the equipment to achieve the distribution at each of the plurality of time steps (paragraph 0061 – capacity schedule execution module 214).
Referring to independent claim 8, Chen shows the above and further shows that the objective function expresses a total monetary cost of operating the equipment wherein the objective function comprises cost variables representing monetary cost associated with each of the one or more resources consumed by the equipment to serve the energy loads at the plurality of time steps (“For instance, on one hand, given the lower electricity price and cooling cost of outside air cooling at night, non-critical workloads, such as, batch jobs, non-interactive workloads, delay-tolerant workloads, etc., should be scheduled to be performed at night.”); and load variables representing an energy load of the equipment at each of the plurality of time steps (paragraphs 0009-0010 discuss overall strategy for enabling scheduling of the whole system based on energy load, cost of resources for cooling, etc – “minimizing the total cost of ownership of the facility”).
Referring to independent claim 13, Chen shows the above and further shows obtaining utility rate data indicating a price of one or more resources consumed by the equipment to serve energy loads of the building or campus at each of a plurality of time steps of an optimization period (Paragraph 0020 - “According to an example, the resource supply monitor 104 also receives prices for the resources available from the second resource supply 130 for various periods of time”).
Referring to claims 2, 9, and 14, Chen shows wherein the processing circuit is configured to predict the predicted energy loads using at least one of input from sensors within a building served by the equipment or weather data for a location of the building served by the equipment (paragraph 0031 – prediction based on weather information).
Referring to claims 3, 10, and 15, Chen shows wherein: the equipment comprise a plurality of subplants of a central plant and operate to provide the heating or cooling to the building or campus by heating or cooling a working fluid that is circulated to air handlers of the building or campus (paragraphs 0014-0015 – for example, “chilled water flow” in paragraph 0015).
Referring to claims 4, 11, and 16, Chen shows wherein the equipment comprise at least one of air handlers, dampers, or fans of the building or campus and operate to provide the heating or cooling to the building or campus by delivering heated or cooled air to one or more zones of the building or campus (paragraph 0015).
Referring to claim 5, 12, and 17, Chen shows wherein: the relationship between the resource consumption and the load production of the equipment defines the load production of the equipment as a function of an amount of the one or more resources consumed by the equipment (paragraph 0015 shows cool airflow or water flow to be considered a resource); and the processing circuit is configured to use the relationship between the resource consumption and the load production of the equipment to predict the amount of the one or more resources consumed by the equipment to produce a corresponding amount of the energy loads (paragraph 0016 – “control he consumption of resources by the resource demand machines based on a capacity schedule”).
Referring to claims 6 and 18, Chen shows wherein the processing circuit is configured to generate or update the relationship between the resource consumption and the load production of the equipment using experimental data obtained by operating the equipment (paragraph 0021 – “In another example, data pertaining to the resource demands of the resource demand machines 112 is supplied to the resource demand monitor 106 from other sources, such as, from historical resource demand traces.”).
Referring to claims 7 and 19, Chen shows wherein the objective function comprises: cost variables representing a monetary cost associated with each of the one or more resources consumed by the equipment to serve the energy loads at each of the plurality of time steps (“For instance, on one hand, given the lower electricity price and cooling cost of outside air cooling at night, non-critical workloads, such as, batch jobs, non-interactive workloads, delay-tolerant workloads, etc., should be scheduled to be performed at night.”); and load variables representing an energy load of the equipment at each of the plurality of time steps (paragraphs 0009-0010 discuss overall strategy for enabling scheduling of the whole system based on energy load, cost of resources for cooling, etc).
Referring to claim 20, Chen shows performing the optimization subject to a constraint that requires the load production of the equipment to satisfy the energy loads of the building or campus (paragraph 0047 – “The predefined operational goal may comprise at least one of that: (1) critical demand for resources is met; (2) at least a net-zero consumption of energy from the second resource supply 130 is achieved; (3) use of resources from the second resource supply 130 is minimized; (4) use of resources from the first resource supply 120 is maximized; and (5) operational costs are minimized.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL D MASINICK/            Primary Examiner, Art Unit 2117